DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered.
Applicant’s cancellation of claims 1-3, 7, 21-29 and 37, amendment of claims 4, 5, 8, 9, 13, 15, 16, 18, 30, 31, 32, 34, 35 and 38, in the paper of 10/5/2020, is acknowledged.  Applicants' arguments filed on 1/10/2020, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 4-6, 8-20, 30-36 and 38 are still at issue and are present for examination.
Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-7, 21, 23, 24 under 35 U.S.C. 102(a)(1)  and 102(a)(2) as being anticipated by Kermekchiev and Zhang, US 2014/0113299 is withdrawn based upon applicants amendment of the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Millard on 2/18/2021.
The application has been amended as follows: 
Cancel claims 17, 20, 33 and 36.
In claim 5, change “in the RT-PCR” to “in RT-PCR”.
In claim 18, change “method of claim 17” to “method of claim 9”.
In claim 18, change “comprises a F1Ash insertion” to “comprises an insertion”.
In claim 34, change “method of claim 33” to “method of claim 8”.
In claim 34, change “comprises a F1Ash insertion” to “comprises an insertion”.
In claim 38, after “A743R substitutions” insert “according to the numbering of the wild-type Taq polymerase of SEQ ID NO:1”.

Allowable Subject Matter
Claims 4-6, 8-16, 18, 19, 30-32, 34, 35 and 38 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of amplifying a target nucleic acid in a loop-Taq DNA polymerase) possess high thermostability and robust polymerase activity but do not exhibit a strong strand displacement activity and are therefore not suitable for isothermal amplification methods such as LAMP.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





rgh
2/18/2021


/Richard G Hutson/
Primary Examiner, Art Unit 1652